DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowable.
The primary reasons for allowance of claims 1-20 in the instant application is the combination with the inclusion in these claims that “wherein the memory module processing unit is configured to be included on a computer memory module configured to be installed in a computer system; and the memory module processing unit includes a primary processing component and a plurality of secondary processing components communicatively connected to the primary processing component, wherein the primary processing component is configured to receive the instruction and transmit the instruction to the plurality of secondary processing components; the primary processing component includes a hardware component configured to queue multiple instructions and distribute the queued multiple instructions to the plurality of secondary processing components; and at least one secondary processing component of the plurality of secondary processing components includes: an instruction buffer configured to receive the instruction from the primary processing component; and instruction decoding circuitry configured to determine a value of a field within the instruction, wherein the value of the field indicates whether the values stored in the one or more memory components are also located in the cache; and an interface configured to communicate with the one or more memory components included on the computer memory module”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138